DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 6/3/2022. Applicant has amended claims 1-3, 6, 7, 9, 11; and added new claims 12-18. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al., US 6174618, in view of Hiroshi, JP 2014144033.
Regarding claim 1, Nishiyama et al., teaches a battery module (abstract) comprising a cell holder comprising a plurality of holes through an upper surface of the cell holder (Fig. 6, 8), the holes forming a plurality of battery cell insertion portions (Fig. 6, 8).
Nishiyama et al., does not teach at least one fire extinguishing cell located in the at least one fire extinguishing cell insertion portion, wherein fire extinguishing cell is spaced apart from each of the battery cells, and does not directly contact any of the battery cells, and one of the holes forming fire extinguishing cell insertion portion is spaced apart from another of the holes forming one of the battery cell insertion portions adjacent to one fire extinguishing cell insertion portion in plan view.
Hiroshi teaches at least one fire extinguishing cell (fire extinguishing device storage section 16; fire extinguishing device 24; fire extinguishing agent discharge tube 36) is spaced apart from each of the plurality of battery cells (battery cells 26, 126) and does not directly contact any of the plurality of battery cells (26, 126).
Thus, it would have been obvious to insert the teachings of Hiroshi, into the teachings of Nishiyama because Hiroshi teaches “to provide a fire extinguishing device capable of directly
suppressing a fire caused by an abnormality of a lithium ion battery occurring in a container of a power storage device and preventing its expansion to the outside.” (0013).
Regarding claim 2, Nishiyama et al., does not teach fire extinguishing cell is configured to eject a fire extinguishing agent.
Hiroshi, teaches the fire extinguishing cell is configured to eject a fire extinguishing agent toward the battery cells (0014-0015); the fire extinguishing cell is configured to eject a fire extinguishing agent only from one or both ends of the fire extinguishing cell (0014-0015); and the fire extinguishing cell has a solid side surface (Fig. 1-2 and 12; 0014).


Nishiyama et al., does not teach at least one fire extinguishing cell is spaced apart from each of the plurality of battery cells, and does not directly contact any of the plurality of battery cells. 
Hiroshi, teaches at least one fire extinguishing cell (fire extinguishing device storage section 16; fire extinguishing device 24; fire extinguishing agent discharge tube 36) is spaced apart from each of the plurality of battery cells (battery cells 26, 126), and does not directly contact any of the plurality of battery cells (26, 126).
Thus, it would have been obvious to insert the teachings of Hiroshi, into the teachings of Nishiyama et al., because  Hiroshi teaches “to provide a fire extinguishing device capable of directly suppressing a fire caused by an abnormality of a lithium ion battery occurring in a container of a power storage device and preventing its expansion to the outside.” (0013).
Regarding claim 3, Hiroshi teaches the fire extinguishing cell (0001) includes: an agent tube configured to accommodate a fire extinguishing agent (pg. 5); a tube case configured to accommodate the agent tube (tube 130) through an opening formed in at least one of upper and lower ends thereof (pg. 5; Fig. 3b); and a case cover configured to cover the opening (Fig. 3b). 
Regarding claim 4, Hiroshi teaches the agent tube is configured to break at a reference temperature or above so that the fire extinguishing agent is ejected (fire extinguishing device storage section 16; fire extinguishing device 24; fire extinguishing agent discharge tube 36). 
Regarding claim 5, Hiroshi teaches the case cover has a plurality of ejecting portions formed along a periphery thereof (fire extinguishing device storage section 16; fire extinguishing device 24; fire extinguishing agent discharge tube 36). 
Hiroshi, JP 2014144033, teaches case cover has a plurality of ejecting portions formed along a periphery (0014-0017).
Regarding claim 6, Hiroshi teaches one fire extinguishing cell insertion portion is surrounded by a plurality of battery cell insertion portions (0014-0017). 
Regarding claim 7, Nishiyama teaches the cell holder (abstract) includes: an upper holder configured to cover an upper portion of the battery cells (Fig. 6, 8); and a lower holder (Fig. 6, 8) configured to cover a lower portion of the battery cells (ref. 110).
Nishiyama does not teach fire extinguishing cell.
Hiroshi teaches a fire extinguishing cell.
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Hiroshi into the teachings of Nishiyama because Hiroshi teaches the fire extinguishing cell helps to extinguish a fire in a power storage device (0001) and helps prevent the spread of the fire (0023). 
Regarding claim 9, Nishiyama teaches the fire extinguishing cell has a cylinder shape having an extending direction and a width direction perpendicular to the extending direction (Fig. 2-3).
Nishiyama does not teach the fire extinguishing cell is configured to eject a fire extinguishing agent only along the extending direction.
Hiroshi, teaches the fire extinguishing cell is configured to eject a fire extinguishing agent only along the extending direction (0014).
Thus, it would have been obvious to insert the teachings of Hiroshi, into the teachings of Nishiyama because Hiroshi teaches “to provide a fire extinguishing device capable of directly suppressing a fire caused by an abnormality of a lithium ion battery occurring in a container of a power storage device and preventing its expansion to the outside.” (0013).
Regarding claim 10, Nishiyama does not teach the extending direction is a vertical direction; and the width direction is a length direction.
Regarding claim 10, Hiroshi, teaches the extending direction is a vertical direction; and
the width direction is a length direction (Fig. 1, 2, 10, 12-14).
Thus, it would have been obvious to insert the teachings of Hiroshi, into the teachings of Nishiyama because Hiroshi teaches “to provide a fire extinguishing device capable of directly suppressing a fire caused by an abnormality of a lithium ion battery occurring in a container of a power storage device and preventing its expansion to the outside.” (0013).
Regarding claim 11, Nishiyama does not teach each of battery cell insertion portions and fire extinguishing cell insertion portion have respective openings in a same upper surface of cell holder.
Hiroshi, teaches each of battery cell insertion portions and fire extinguishing cell insertion portion have respective openings in a same upper surface of cell holder (Fig. 6-8).
Thus, it would have been obvious to insert the teachings of Hiroshi, into the teachings of Nishiyama because Hiroshi teaches “to provide a fire extinguishing device capable of directly suppressing a fire caused by an abnormality of a lithium ion battery occurring in a container of a power storage device and preventing its expansion to the outside.” (0013).
Regarding claim 12, Nishiyama teaches a battery module wherein the holes further extend through the lower holder (Fig. 3b).
Regarding claim 13, Nishiyama teaches wherein the holes further extend into the lower holder to respectively form a plurality of grooves in the lower holder (Fig. 6, 8).
Regarding claim 14, Hiroshi et al., teaches the at least one fire extinguishing cell includes a case cover (Fig. 1-2) configured to cover the one of the holes forming the at least one fire extinguishing cell portion (ref. 16-fire extinguishing device) at the upper surface of the cell holder without covering the another of the holes (Fig. 1-2, 12) (ref. 16-fire extinguishing device).
Regarding claim 15, Hiroshi et al., teaches wherein the case cover includes a base plate having a larger width than the one of the holes forming the at least one fire extinguishing cell portion in the plan view (Fig. 1-2, 12) (ref. 16-fire extinguishing device).
Regarding claim 16, Hiroshi et al., teaches wherein the case cover further includes a plurality of fixing ribs extending from the base plate along an inner side wall of the at least one fire extinguishing cell portion (Fig. 1-2, 12) (ref. 16-fire extinguishing device).
Regarding claim 17, Hiroshi et al., teaches wherein the fixing ribs are arranged radially to form a circle having a size corresponding to a size of the one of the holes forming the at least one fire extinguishing cell portion (Fig. 10-12).
Regarding claim 18, Hiroshi et al., teaches wherein the another of the holes is a hole forming a battery cell insertion portion closest to the at least one fire extinguishing cell insertion (ref. 16-fire extinguishing device) among the battery cell insertion portions (Fig. 1-3).


Response to Arguments
3.	Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kawamura, Hiroshi, JP 09007564.
	
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



ANGELA J. MARTIN
Examiner
Art Unit 1727



/JONATHAN CREPEAU/Primary Examiner, Art Unit 1725